In an action for a divorce, order granting motion to reject the report of an official referee appointed to hear and report with his opinion as to the purpose of three certain payments, aggregating $650, made during the pendency of this action by defendant to the plaintiff, directing that confirmation of that report be denied, and granting plaintiff’s motion for leave to enter judgment in her favor against the defendant for $592.50, arrears of alimony under the final decree of divorce herein; and judgment entered thereon unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.